United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3653
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Julio Hernandez-Lopez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                              Submitted: April 6, 2015
                               Filed: April 28, 2015
                                   [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Federal prisoner Julio Hernandez-Lopez, who is serving a life sentence and is
currently confined at the United States Medical Center for Federal Prisoners (MCFP)
in Springfield, Missouri, appeals from the judgment of the District Court1 committing
him to the custody of the Attorney General for mental health treatment under 18
U.S.C. § 4245, which provides for the hospitalization and treatment of an imprisoned
person suffering from a mental disease or defect until he no longer needs treatment
or his prison sentence expires, whichever occurs first.

       Under § 4245, if an imprisoned person objects to recommended mental-health
treatment, the government may file a motion for a hearing to determine the present
mental condition of that person. 18 U.S.C. § 4245(a). “If, after the hearing, the court
finds by a preponderance of the evidence that the person is presently suffering from
a mental disease or defect for the treatment of which he is in need of custody for care
or treatment in a suitable facility, the court shall commit the person to the custody of
the Attorney General.” 18 U.S.C. § 4245(d). We review for clear error a finding that
an inmate is in need of commitment under § 4245. United States v. Bean, 373 F.3d
877, 879 (8th Cir. 2004) (standard of review).

       In addition to Hernandez-Lopez’s testimony that he did not suffer from a
mental illness, the evidence introduced at the hearing included the opinions of a
MCFP clinical psychologist and an independent psychologist who interviewed
Hernandez-Lopez and reviewed his records. These psychologists agreed that
Hernandez-Lopez met the diagnostic criteria for schizophrenia, with his most
prominent symptoms being bizarre delusional beliefs that caused him great stress.
They further agreed that Hernandez-Lopez harbored paranoid beliefs about others
using complicated technology to harm him; he had a history of aggression against
prison staff related to his beliefs and had engaged in a hunger strike related to his
beliefs; he had no insight into the nature or ramifications of his mental illness; he had

      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri, adopting the report and recommendations of the
Honorable David P. Rush, United States Magistrate Judge for the Western District of
Missouri.

                                          -2-
rejected participation in a treatment program; and his symptoms precluded him from
functioning adequately in a regular prison facility. We conclude that the District
Court did not clearly err in finding that commitment under § 4245 was appropriate.
We also conclude that the court properly followed the procedural requirements for
commitment, despite Hernandez-Lopez’s position that he had not been permitted to
expound on his theories of technological harm. We note, however, that the District
Court’s order does not authorize the involuntary administration of antipsychotic
medications to Hernandez-Lopez, as that separate issue was not before the court at
the hearing. See Washington v. Harper, 494 U.S. 210, 227 (1990) (“[T]he Due
Process Clause permits the State to treat a prison inmate who has a serious mental
illness with antipsychotic drugs against his will, if the inmate is dangerous to himself
or others and the treatment is in the inmate’s medical interest.” (emphasis added)).

        We deny Hernandez-Lopez’s pro se motions for new counsel and injunctive
relief, and we grant counsel’s motion to withdraw, subject to counsel informing
Hernandez-Lopez about the procedures for filing a petition for rehearing and for
certiorari.
                      ______________________________




                                          -3-